479 F.2d 1043
UNITED STATES of America, Plaintiff-Appellee,v.Mario FLORES-RAMOS, Defendant-Appellant.
No. 73-1040.
United States Court of Appeals,Ninth Circuit.
July 6, 1973.

1
John J. Cleary (argued), Robert Ripley, Jr., Fed. Public Defenders, San Diego, Cal., for defendant-appellant.


2
Douglas G. Hendricks, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Shelby R. Gott, Matthew T. Kissane, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.


3
Before CHAMBERS and CHOY, Circuit Judges, and SWEIGERT,* District Judge.

ORDER RECALLING ORDER

4
The order reversing the case on the authority of Almeida-Sanchez v. United States, --- U.S. ---, 93 S.Ct. 2535, 37 L.Ed.2d 596 decided June 21, 1973, is recalled.


5
The parties are invited to submit simultaneous briefs within 14 days on the question of whether Almeida-Sanchez is retroactive.



*
 The Honorable William T. Sweigert, United States District Judge for the Northern District of California, sitting by designation